DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.	This application includes one or more claim limitations that uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“rebar tying machine configured to perform” in claim 1.
Nonetheless this limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“cutting mechanism configured to cut” in claim 6 and claim 8 (corresponding structure is fixed cutter 128 and movable cutter 130; see paragraph 0078].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “A rebar tying machine configured to perform” this renders the claim indefinite since the preamble is missing a transitional phrase therefore it is unclear what limitations are encompassed within the preamble and which limitations are encompassed within the body of the claim. Additionally, without a transitional phrase it is unclear if the claim is to be interpreted as open-ended or closed-ended. Clarification and/or correction is required.
With regards to claims 1-5, claim 1 sets forth in the preamble that it is directed to a rebar tying machine (i.e. apparatus) however it appears that the body of the claim (interpreted as the limitation following the ‘configured to’) is directed to processes and are absent of any structure defining the tying machine; therefore the scope of the claim is unclear. For examination purposes the claim is being interpreted as being an apparatus claim and defining the rebar tying machine with a winding mechanism and a twisting mechanism. It is noted that dependent claims 2-5 appear to further recite process limitations and therefore are rejected for the same reason as set forth for claim 1 above. 
With regards to claims 1 and 2, the claims state “is configured capable of performing” this renders the claim indefinite since the phrase encompasses a narrow recitation and a broad recitation simultaneously.  For examination purposes the limitation is being interpreted as “capable of performing”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Itagaki (US 2007/0199610).
In reference to claim 1, Itagaki discloses a rebar tying machine comprising of 
a wire feed mechanism [see paragraphs 0034-0036] for performing a winding process in which a wire is fed around rebars, a vicinity of a distal end of the wire is grasped, the wire is pulled back, and the wire is cut,
a twisting mechanism [see lines 5-6 paragraph 0036] for performing a twisting process in which the wire is twisted,
wherein when instructed to tie the rebars by a user, the rebar tying machine is capable of preforming a multiple winding tying operation in which the twisting process is performed after the winding process has been performed multiple times [see paragraphs 0038-0039].
In reference to claim 2, Itagaki further discloses when instructed to tie the rebars by the user, the rebar tying machine is capable of performing a single winding tying operation in which the twisting process is performed after the winding process has been performed once [number setting switch 14 includes options from 1 to 4; see paragraph 0038 lines 1-6].
In reference to claim 3, the wire is wound around the rebars once when the winding process is performed once [see paragraph 0038 lines 1-6].
In reference to claim 4, Itagaki further discloses a tying force of the wire in the twisting process is settable by the user, and a number of times the winding process is performed is determined in accordance with the set trying force [see paragraph 0043 lines 5-8].
In reference to claim 5, Itagaki further discloses a number of winding of the wire in the winding process is settable by the user [number setting switch 14 allows user to select the number of turns to be any number between 1 and 4], and a number of times the winding process is performed is determined in accordance with the set number of windings [see paragraph 0038].
In reference to claim 6, Itagaki further discloses a cutting mechanism (6) configured to cut the wire [see lines 4-5 paragraph 0035], and a motor configured to drive the cutting mechanism (3) configured to drive the cutting mechanism, wherein the rebar tying machine is configured to determine whether the wire has been cut based on a load of the motor in the winding process.
In reference to claim 7, the rebar trying machine is configured to determine that the wire has been cut when a current flowing through the motor satisfies a predetermined condition in the winding process.
In reference to claim 8, Itagaki discloses the wire is wound around the rebars once when the winding process is performed once [see paragraph 0038 lines 1-6], a tying force of the wire in the twisting process is settable by the user, and a number of times the winding process is performed is determined in accordance with the set trying force [see paragraph 0043 lines 5-8] and the rebar tying machine further comprises a cutting mechanism (6) configured to cut the wire [see lines 4-5 paragraph 0035], and a motor configured to drive the cutting mechanism (3) configured to drive the cutting mechanism, wherein the rebar tying machine is configured to determine whether the wire has been cut based on a current flowing through the motor satisfies a predetermined condition in the winding process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725